      Case 5:20-cv-00632-LCB Document 35 Filed 02/08/21 Page 1 of 23            FILED
                                                                       2021 Feb-08 PM 02:01
                                                                       U.S. DISTRICT COURT
                                                                           N.D. OF ALABAMA


                UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF ALABAMA
                   NORTHEASTERN DIVISION

SANDRA LEE et al.,                  )
                                    )
             Plaintiffs,            )
                                    )
v.                                  )        Case No. 5:20-cv-00632-LCB
                                    )
U.S. DEPARTMENT OF JUSTICE          )
et al.,                             )
                                    )
        Defendants.                 )
____________________________________)

           REPLY BRIEF IN SUPPORT OF DEFENDANTS’
           CROSS-MOTION FOR SUMMARY JUDGMENT
           Case 5:20-cv-00632-LCB Document 35 Filed 02/08/21 Page 2 of 23



                                        TABLE OF CONTENTS

INTRODUCTION .....................................................................................................1

ARGUMENT .............................................................................................................2

I.       Plaintiffs Lack Article III Standing ................................................................. 2

         A.       Plaintiff Lee Fails to Allege Injury in Fact ........................................... 2

         B.       Plaintiff Lee Fails to Demonstrate Traceability .................................... 6

         C.       GOA Lacks Associational Standing...................................................... 8

II.      Defendants Reasonably Interpreted 18 U.S.C. § 922(t) and Alabama
         Code § 13A-11-75 Together to Conclude That Alabama FFLs Must
         Carry Out NICS Checks ..................................................................................9

         A.       The 2019 PSA Reasonably Interprets 18 U.S.C. § 922(t)(3) ................ 9

         B.       ATF Is Not Limited to the Text of the State Statute in
                  Determining Whether Alabama’s Law Meets the
                  Requirements of Section 922(t)(3) .....................................................14

         C.       ATF Reasonably Determined That Alabama State Law Does
                  Not Actually Provide for Parity Between Types of
                  Background Checks.............................................................................16

         D.       Plaintiffs Misplace Their Objections to the Alabama AG Letter ....... 18

CONCLUSION ........................................................................................................20




                                                           i
       Case 5:20-cv-00632-LCB Document 35 Filed 02/08/21 Page 3 of 23




                                   INTRODUCTION

      Federal law requires that a federal firearms licensee (“FFL”) not transfer a

firearm until after a background check is conducted through the National Instant

Criminal Background Check System (“NICS”). This requirement may be satisfied

by alternative means, namely, if the person acquiring the firearm presents to the FFL

a state-issued firearms permit—but only if “the law of the State provides that such a

permit is to be issued only after an authorized government official has verified that

the information available to such official does not indicate that possession of a

firearm by such other person would be in violation of law.” 18 U.S.C. § 922(t)(3).

      As explained in Defendants’ opening brief, in 2016, the Bureau of Alcohol,

Tobacco, Firearms, and Explosives (“ATF”) informed Alabama FFLs that they

could accept Alabama concealed carry permits (“CCPs”) as alternatives to NICS

checks. Since then, however, ATF has learned that many Alabama sheriffs do not

interpret state law to require NICS checks and do not perform such checks. As a

result, tens of thousands of Alabamians carry (and perhaps continue to obtain or

renew) CCPs that were not issued pursuant to a NICS background check.

Accordingly, ATF issued a Public Safety Advisory to Alabama FFLs (“2019 PSA”),

explaining that CCP holders are not exempt from NICS checks. ATF’s action is

reasonable, proper, and consistent with law, as a court considering a parallel case

recently concluded. Roberts v. U.S. Dep’t of Justice, 2020 WL 7396316 (E.D. Mich.


                                         1
        Case 5:20-cv-00632-LCB Document 35 Filed 02/08/21 Page 4 of 23




Dec. 17, 2020). Plaintiffs’ challenge thus should be rejected. As a threshold matter,

however, the Court need not even reach the merits of Plaintiffs’ claims because

Plaintiffs lack standing to sue. The Court should therefore dismiss this case, or enter

summary judgment for Defendants.

                                    ARGUMENT

I.    Plaintiffs Lack Article III Standing.

      A.     Plaintiff Lee Fails to Allege Injury in Fact.

      To establish standing, a plaintiff must show (1) it “ha[s] suffered an ‘injury in

fact”‘ that is “concrete and particularized” and “actual or imminent, not ‘conjectural’

or ‘hypothetical’”; (2) a “causal connection between the injury” and the challenged

action of the defendant; and (3) that it is “‘likely,’ as opposed to merely

‘speculative,’ that the injury will be ‘redressed by a favorable decision.’” Lujan v.

Defs. of Wildlife, 504 U.S. 555, 560-61 (1992) (citation omitted). As explained

previously, Plaintiffs fail to satisfy the injury and traceability requirements of

standing. Defs.’ Cross-Mot. for Summ. J. and Opp. to Pls.’ Mot. for Summ. J. at 13-

17, ECF No. 26 (“Defs.’ MSJ”).

      A plaintiff “cannot manufacture standing merely by inflicting harm on

[herself] based on [her] fears of hypothetical future harm that is not certainly

impending.” Clapper v. Amnesty Int’l, 568 U.S. 398, 416 (2013) (citation omitted).

But that is just what Plaintiff Lee attempts here. The injury she alleges is an inability


                                           2
         Case 5:20-cv-00632-LCB Document 35 Filed 02/08/21 Page 5 of 23




to acquire a firearm. See Compl. ¶ 9, ECF No. 1. But she specifically alleges that

she is “a law-abiding person [who] has no disqualification that would prevent her”

from passing a NICS background check. Id. ¶¶ 3, 9. If correct—which Defendants

do not contest here—then there is no reason to believe that her ability to acquire a

firearm would be impaired or delayed as a result of her inability to use an Alabama

CCP to purchase a firearm. Instead, following a NICS check, she would be able to

acquire a firearm. Thus, Plaintiff Lee’s allegation that because of the 2019 PSA, she

cannot “use her Alabama [CCP] in lieu of a background check to purchase firearms

at federally licensed firearms dealers,” id. ¶ 3, does not show that she has sustained

a legally cognizable injury.

       Plaintiff Lee may not manufacture standing merely by refusing to undergo a

NICS check and then alleging that she may not obtain a firearm. 1 Indeed, numerous

courts have rejected the contention that simply undergoing a NICS background

check constitutes a legally cognizable injury, and Plaintiffs have provided no reason

for this Court to deviate from the weight of authority. See Robinson v. Sessions, 721



1
  A plaintiff lacks standing if her choices include an alternative that will not cause injury. See,
e.g., Pub. Util. Dist. No. 1 v. FERC, 272 F.3d 607, 617 (D.C. Cir. 2001) (per curiam) (because
rule gave utility companies a choice between filing a proposal to participate in a particular type
of organizational structure or submitting an alternative filing, and “none of the Utilities’ injuries
will come to fruition if they opt to make an alternative filing,” their alleged injuries were
“inadequate to give rise to an injury in fact”); Fire Equip. Mfrs. Ass’n v. Marshall, 679 F.2d 679,
682 n.5 (7th Cir. 1982) (“[P]etitioners cannot allege an injury from one of the options where they
can choose another which causes them no injury.”).

                                                 3
         Case 5:20-cv-00632-LCB Document 35 Filed 02/08/21 Page 6 of 23




F. App’x 20, 23-24 (2d Cir. 2018) (plaintiffs alleging that NICS checks utilized

inappropriate information lacked standing because they failed to “allege. . . that they

were denied firearms or they suffered delay in purchase”);2 Clark v. Lynch, 213 F.

Supp. 3d 1347, 1351-53 (D. Kan. 2016) (plaintiff lacked standing to enjoin

government from conducting NICS check on him before purchasing firearm, despite

“alleg[ation] that he has twice been refused permission to obtain a firearm” after

undergoing NICS checks, where he did “not allege facts showing more than a sheer

possibility that he will be determined ineligible in the future”); Kuntz v. Dep’t of

Justice, 2020 WL 6322858, at *9 (D.N.D. Mar. 6, 2020) (no injury where plaintiff

underwent NICS check, but “the record [did] not contain any evidence showing

denied responses to his attempted firearms purchases”), adopted, 2020 WL 6324341

(D.N.D. Mar. 24, 2020); cf. Turaani v. Sessions, 316 F. Supp. 3d 998, 1007 (E.D.




2
  Plaintiffs’ attempt to distinguish Robinson, Pls.’ Opp. to Defs’ MSJ and Reply Supp. Pls.’ MSJ
at 6 n.8 (“Pls.’ Opp.”), fails because Plaintiffs “improperly conflate[] the standing and merits
inquiries.” Gardner v. Mutz, 962 F.3d 1329, 1337 (11th Cir. 2020). The merits inquiry in
Robinson was the legality of ATF’s “subject[ing] potential firearm purchasers to background
checks that cross-reference their personal information with the Terrorist Screening Database
(‘TSDB’).” Robinson, 721 F. App’x at 21. The court never reached this issue because the
plaintiffs lacked standing. See id. at 23-24 (“There is no evidence that any of these appellants were
unable to purchase a firearm, were delayed in purchasing a firearm, or were listed on the TSDB
such that their information was allegedly compromised.”) (footnote omitted). But if simply
undergoing a background check had constituted injury in fact, then the Robinson plaintiffs would
have possessed standing, because all alleged that they would undergo NICS checks. See Robinson
v. Sessions, 260 F. Supp. 3d 264, 266-67 (W.D.N.Y. 2017) (“Plaintiffs allege that each Plaintiff
‘has completed’ the form that initiates an NICS background check . . . and that each Plaintiff ‘wants
to continue’ to purchase firearms through federally licensed dealers.”).

                                                 4
         Case 5:20-cv-00632-LCB Document 35 Filed 02/08/21 Page 7 of 23




Mich. 2018) (finding injury from “three-day delay and . . . den[ial] [of plaintiff’s]

request to purchase the gun” following NICS check).3

        In any event, Plaintiff Lee does not even allege that she has visited an

Alabama FFL, attempted to use her CCP to purchase a firearm, and has been turned

away—merely that she placed a phone call to ask about the hypothetical possibility

of what would happen if she were to refuse a NICS check. Defs.’ MSJ at 14-15.

Such an allegation does not suffice to establish injury in fact. Plaintiffs’ response

that the State of Alabama was at the time under a stay-at-home order, Pls.’ Opp. at

2-3, misses the mark because, as Plaintiffs concede, that order defined “firearm and

ammunition manufacturers and retailers” as “essential public services.” See id. at 2

n.5. In any event, the issue is not that Plaintiff Lee made a phone call instead of an

in-person visit to an FFL; it is that she does not allege that she has formed any

concrete plans to purchase a firearm using her CCP, but merely a hypothetical

“wish” that she might one day do so. See Compl. ¶ 9 (asserting that plaintiff “would

like” to visit the FFL “for the purpose of purchasing a firearm,” and “wished” to do

so by using her CCP, but not that she had made any plan to do so). The Supreme



3
  The sole federal case cited by Plaintiffs that purportedly suggests to the contrary is a district court
opinion regarding a preliminary injunction that lacks persuasive authority because it has been
stayed by the Court of Appeals. See Rhode v. Becerra, 2020 WL 2049091 (9th Cir. Apr. 24, 2020)
(staying lower court decision). The remainder are state court opinions, see Pls.’ Opp. at 7 n.9,
which are irrelevant because “[s]tanding to sue in any Article III court is, of course, a federal
question which does not depend on the party’s prior standing in state court.” Phillips Petroleum
Co. v. Shutts, 472 U.S. 797, 804 (1985) (citation omitted).
                                                   5
        Case 5:20-cv-00632-LCB Document 35 Filed 02/08/21 Page 8 of 23




Court has “repeatedly reiterated that threatened injury must be certainly impending

to constitute injury in fact, and that allegations of possible future injury are not

sufficient.” Clapper, 568 U.S. at 409 (citation omitted). Thus, a complaint that

simply sets forth a conceivable future scenario in which the plaintiff could suffer

harm does not establish an injury in fact. Because Plaintiff fails to allege an

imminent injury, she lacks Article III standing. 4

       B.     Plaintiff Lee Fails to Demonstrate Traceability.

       Plaintiff Lee also fails to satisfy the traceability requirement of standing. In

addition to showing injury in fact, a plaintiff must demonstrate that her alleged injury

is “fairly traceable to the challenged action of the defendant, and not the result of the

independent action of some third party not before the court.” Lujan, 504 U.S. at 560

(citation omitted).

       Here, Plaintiff Lee’s alleged harm—her inability to acquire a firearm—is not

fairly traceable to Defendants because even absent the existence of the 2019 PSA,

the FFL that she contacted could have exercised its independent judgment to run a

NICS background check. See Turaani, 316 F. Supp. 3d at 1008-09. In Turaani, a

firearms dealer allegedly refused to sell a firearm to the plaintiff, despite being




4
  Nor do Plaintiffs cite any contrary authority. See Pls.’ Opp. at 3. Not only do Morgan v. Bill
Vann Company, 2011 WL 6056083, at *7 (S.D. Ala. Dec. 6, 2011), and Ohio v. Roberts, 448 U.S.
56 (1980), have nothing to do with Article III standing, they do not even mention the word
“standing” or the term “injury in fact.”
                                               6
        Case 5:20-cv-00632-LCB Document 35 Filed 02/08/21 Page 9 of 23




legally entitled to do so, after FBI agents allegedly informed the dealer that the

plaintiff was under federal investigation. Id. at 1005-06. The court held that the

plaintiff lacked traceability because the dealer’s “voluntary and independent actions

have caused him harm, not Government conduct.” Id. at 1008. The court explained

that because “Turaani may legally possess a firearm and . . . was legally able to

complete the firearm transaction once three days had passed from the delay

response,” the “constructive denial” of his ability to purchase was “solely the result

of the store proceeding with an abundance of caution or, as the Sixth Circuit has

stated, going ‘above and beyond’ the law,” which “is insufficient to adequately

allege standing.” Id. at 1008-09 (citation omitted).

      Similarly, here, there is no dispute that Plaintiff Lee may legally possess a

firearm, but it is entirely speculative whether an FFL would accept her CCP or

instead “go ‘above and beyond’ the law” by deciding to run a NICS check, even

without the ATF Public Safety Advisory. “Accordingly, [she] has not plausibly

alleged that [her] inability to purchase a gun . . . is fairly traceable to Government

action.” Id. at 1009. Moreover, contrary to Plaintiffs’ contention, from the mere

fact that some Alabama FFLs, including the FFL she contacted, have accepted CCPs

without conducting NICS checks, it does not follow that all dealers have done so or

would do so in every instance. Pls.’ Opp. at 4-5. Indeed, because Plaintiff Lee never

presented herself to the firearms dealer she contacted, but only made a hypothetical


                                          7
       Case 5:20-cv-00632-LCB Document 35 Filed 02/08/21 Page 10 of 23




inquiry about what might happen if she were to do so, she cannot plausibly allege

that the dealer would not have decided to “go above and beyond the law” by

conducting a NICS check even if the PSA had never been issued. She thus fails to

establish traceability.

      C.     GOA Lacks Associational Standing.

      To bring suit on behalf of its members, an organization must prove, inter alia,

that “its members would otherwise have standing to sue in their own right.” Greater

Birmingham Ministries v. Sec’y of State for Ala., 966 F.3d 1202, 1219-20 (11th Cir.

2020) (citation omitted). As explained above, Plaintiff Lee lacks standing.

Moreover, Plaintiff Gun Owners of America (“GOA”) fails to provide any specific

evidence of injury to any other GOA member. Defs.’ MSJ at 16-17.

      Although GOA contends that it has “many” members “who are residents of

the Northern District of Alabama, who possess Alabama concealed carry permits,

and who would use them to purchase firearms, but for the challenged agency action,”

Compl. ¶ 4, this claim—like Plaintiff Lee’s allegations—does not demonstrate that

any member has suffered injury. As explained above, the mere fact that a person is

subject to a NICS check, without disruption to his or her ability to purchase a firearm,

does not constitute injury in fact. See Robinson, 721 F. App’x at 23-24. Because




                                           8
        Case 5:20-cv-00632-LCB Document 35 Filed 02/08/21 Page 11 of 23




GOA fails to show that its members would otherwise have standing to sue in their

own right, it lacks associational standing.5

II.    Defendants Reasonably Interpreted 18 U.S.C. § 922(t) and Alabama
       Code § 13A-11-75 Together to Conclude That Alabama FFLs Must Carry
       Out NICS Checks.

       A.      The 2019 PSA Reasonably Interprets 18 U.S.C. § 922(t)(3).

       Federal law generally requires that an FFL initiate a background check

through the FBI-administered NICS system prior to any firearms transfer it conducts.

See 18 U.S.C. § 922(t). Congress has permitted—but not required—FFLs to accept

a state-issued firearms permit as an alternative to initiating a background check. See

id. § 922(t)(3)(A). Not all state-issued permits qualify, however. As relevant here,

a state permit may be accepted only if “the law of the State provides that such a

permit is to be issued only after an authorized government official has verified that

the information available to such official does not indicate that possession of a

firearm . . . would be in violation of law.” Id. § 922(t)(3)(A)(ii) (emphasis added).

       As explained, ATF has long interpreted Section 922(t)(3) to require state law

to provide “parity between the background check required of [persons holding


5
  As in Robinson, Plaintiffs’ argument here that “if the Court finds that they do not have standing,
Defendants’ conduct could not be challenged” “is both legally and factually flawed.” Robinson,
260 F. Supp. 3d at 275; see Pls.’ Opp. at 7, 8-9. “First, it is well established that the argument that
‘no one would have standing to sue’ is not itself a reason to find standing.” Robinson, 260 F. Supp.
3d at 275 (quoting Clapper, 568 U.S. at 420). Second, finding that Plaintiffs lack standing “does
not shield Defendants from judicial review” but instead “merely requires, consistent with the
irreducible, constitutional minimum requirements of standing, that a plaintiff seeking judicial
review demonstrate [injury] by the challenged conduct.” Id.
                                                  9
       Case 5:20-cv-00632-LCB Document 35 Filed 02/08/21 Page 12 of 23




alternate permits] and the NICS check undergone by other purchasers of firearms.”

Defs.’ MSJ at 17 (quoting ATF000765). Under this interpretation, a state-issued

permit only qualifies as an alternative permit if “the permittee has been subjected to

the same background check that he would get if he attempted to purchase a firearm

without a permit,” i.e., a NICS check and accompanying Immigration Alien Query

(“IAQ”) check. Id. at 17-18 (citation omitted). This longstanding interpretation “is

consistent with the text, design, and purpose of the Brady Act, and is therefore

persuasive.” Roberts, 2020 WL 7396316, at *8; see also Defs.’ MSJ at 18-19.

Moreover, this parity requirement avoids the creation of a loophole that would

entirely undercut the statute’s purpose. See Roberts, 2020 WL 7396316, at *8

(“Defendants’ interpretation ensures ‘parity’ between firearm sales completed with

a Brady alternate and those completed with a NICS check at the point of purchase—

where the FBI, not state officials, are responsible for research.”) (footnote omitted);

see also Defs.’ MSJ at 19-20. Absent this requirement, prohibited persons could

circumvent FFL background checks simply by obtaining a state CCP—an abuse that

ATF’s review of the practice of Alabama sheriffs has documented. See Defs’ MSJ

at 19-20. For these reasons, ATF’s interpretation of the statute is reasonable.

      Though Plaintiffs challenge this conclusion, their arguments are unpersuasive.

First, Plaintiffs incorrectly contend that courts may not consider the purpose of a

statute in determining whether a particular interpretation is reasonable. Pls.’ Opp.


                                          10
        Case 5:20-cv-00632-LCB Document 35 Filed 02/08/21 Page 13 of 23




at 12-15.6 To the contrary, it is well established that courts “interpret the relevant

words not in a vacuum, but with reference to the statutory context, structure, history,

and purpose.” Abramski v. United States, 573 U.S. 169, 179 (2014) (citation

omitted); see also United States v. DBB, Inc., 180 F.3d 1277, 1283 (11th Cir. 1999)

(“When interpreting an ambiguous statute, a court should consider the purpose, the

subject matter and the condition of affairs which led to its enactment, and so construe

it as to effectuate and not destroy the spirit and force of the law and not to render it

absurd.”) (citation omitted).

       Nor does In re Hedrick, 524 F.3d 1175 (11th Cir. 2008), cited by Plaintiffs,

undermine this principle. That case declined to follow the lead of the First and Sixth

Circuits in “revising” a bankruptcy code provision “by importing a different standard

from another part of the statute.” Id. at 1187. But ATF’s statutory interpretation

neither makes any such request of the Court nor asks that it “interpret a statute

contrary to the plain meaning of its words.” Id. Rather, ATF has interpreted an

ambiguous statute in a manner that is consistent with its structure and that furthers

its purpose. Such an interpretation is reasonable.


6
  Though Plaintiffs rely heavily on a legal treatise in support of their argument, a “treatise is not
binding authority on this court.” Pettco Enters., Inc. v. White, 162 F.R.D. 151, 155 (M.D. Ala.
1995). Nevertheless, even that treatise recognizes the following interpretive canon: “A textually
permissible interpretation that furthers rather than obstructs the document’s purpose should be
favored.” Antonin Scalia & Bryan A. Garner, Reading Law 63 (2012); see also id. (“This canon
follows inevitably from the facts that (1) interpretation always depends on context, (2) context
always includes evident purpose, and (3) evident purpose always includes effectiveness.”). That
canon favors ATF’s interpretation here.
                                                11
        Case 5:20-cv-00632-LCB Document 35 Filed 02/08/21 Page 14 of 23




       Second, Plaintiffs fail to demonstrate that ATF’s interpretation is at odds with

the statute’s plain text. Pls.’ Opp. at 18-21. Initially, as in Roberts, Plaintiffs “argue

that the existence of Brady alternates and the fact that they are valid for five years

undermines the notion that Congress intended an ‘airtight’ background check

system.” Roberts, 2020 WL 7396316, at *9 n.19 (citation omitted); see Pls.’ Opp.

at 14-15, 19. But as that court concluded, Plaintiffs’ argument is meritless because

“a permit is a Brady alternative only if it ‘allows [the permittee] to possess or acquire

a firearm,’” and it thus “seems quite unlikely that Congress expected states to allow

convicted felons or other prohibited persons to keep their permits.” Roberts, 2020

WL 7396316, at *9 n.19 (quoting 18 U.S.C. § 922(t)(3)(A)(i)(I)). “Furthermore,

[ATF’s] opinion that certain violations were ‘inevitable does not require [it] to

ignore the intent of Congress or excuse obvious noncompliance.” Id. Plaintiffs’

contrary argument is thus unavailing. 7

       Additionally, ATF’s interpretation of Section 922(t)(3) as requiring Alabama

“to determine whether, based on the ‘information available’—principally, a NICS


7
   Moreover, Plaintiffs cite no authority supporting their contention that ATF’s statutory
interpretation is unreasonable simply based on the raw number of prohibited persons that the NICS
audit identified as having attempted to circumvent the NICS background requirement. Pls.’ Opp.
at 12 n.13. The text of the statute provides that Section 922(t)(3)(A) extends to any manner in
which “possession of a firearm . . . would be in violation of law,” and the examples identified in
the NICS audit demonstrate that the potential for abuse is backed by concrete evidence. ATF may
utilize such evidence in showing the reasonableness of its interpretation. Cf. Roberts, 2020 WL
7396316, at *9 (“[F]ederal authorities were not required to go the extra step and determine whether
the five [state permits] issued resulted in a prohibited person acquiring a firearm.”) (footnote
omitted).
                                               12
       Case 5:20-cv-00632-LCB Document 35 Filed 02/08/21 Page 15 of 23




check—a [CCP] applicant is prohibited from possessing a firearm under federal or

state law” “is consistent with the text, design, and purpose of the Brady Act, and is

therefore persuasive.” Roberts, 2020 WL 7396316, at *8; contra Pls.’ Opp. at 20-

21. After all, the very “purpose of the Gun Control and Brady Acts . . . [is] to ensure

that individuals not authorized to possess firearms are unable to purchase them.”

Nat’l Rifle Ass’n v. Reno, 216 F.3d 122, 133 (D.C. Cir. 2000). The “statute

establishes a detailed scheme to enable the [FFL] to verify . . . whether a potential

buyer may lawfully own a gun,” including by having the FFL “determine whether

the potential purchaser is for any reason disqualified from owning a firearm” through

a NICS check. Abramski, 573 U.S. at 172. ATF’s reading of the statute to require

parity between point-of-sale background checks and alternate-permit background

checks fulfills this statutory purpose. It is also consistent with the statutory structure.

      Like the FFL background check requirement, the alternate permit provision is

situated in the same sub-provision—18 U.S.C. § 922(t)—and it directly references

Section 922(t)(i). See 18 U.S.C § 922(t)(3) (“Paragraph 1 [18 U.S.C. § 922(t)(i)]

shall not apply to a firearm transfer . . . if. . . ”). These provisions “can be harmonized

in pari materia,” Gallardo ex rel. Vassallo v. Dudek, 963 F.3d 1167, 1179 n.15 (11th

Cir. 2020), to provide comparable means of accomplishing the legislative purpose—

that a background check be conducted before any firearms transfer from an FFL.

See Scalia & Garner, Reading Law, at 252 (“Statutes in pari materia are to be


                                            13
       Case 5:20-cv-00632-LCB Document 35 Filed 02/08/21 Page 16 of 23




interpreted together, as though they were one law.”); Abramski, 573 U.S. at 179 n.6

(“[A] court should not interpret each word in a statute with blinders on, refusing to

look at the word’s function within the broader statutory context.”). Plaintiffs’

proffered construction would both ignore this canon and be absurd—prohibited

persons would be able to circumvent background checks by obtaining a state CCP,

even after they have already been informed they may not permissibly purchase a

firearm. Because the parity requirement avoids creating such a massive statutory

loophole and undermining the statute’s purpose, ATF’s interpretation is reasonable.

See County of Maui v. Haw. Wildlife Fund, 140 S. Ct. 1462, 1474 (2020) (an

interpretation that “would open a loophole allowing easy evasion of the statutory

provision’s basic purpose . . . is neither persuasive nor reasonable”); Abramski, 573

U.S. at 179 n.6 (explaining that a “provision that may seem ambiguous in isolation

is often clarified by the remainder of the statutory scheme because only one of the

permissible meanings produces a substantive effect that is compatible with the rest

of the law”) (citation and internal punctuation omitted).

      B.     ATF Is Not Limited to the Text of the State Statute in Determining
             Whether Alabama’s Law Meets the Requirements of Section
             922(t)(3).

      Plaintiffs assert that the 2019 PSA erred by looking to the practice of Alabama

sheriffs to determine whether state law—as understood by Alabama officials—

provides for parity between FFL and CCP background checks, as required by the


                                         14
       Case 5:20-cv-00632-LCB Document 35 Filed 02/08/21 Page 17 of 23




text and purpose of the Brady Act. Pls.’ Opp. at 15-18. But “‘the law of the State’

does not refer to statutory law alone. Undefined terms in a statute must be given

their ‘natural and ordinary meaning,’ for which ‘[d]ictionaries provide a helpful

proxy.’” Roberts, 2020 WL 7396316, at *9 (citation omitted); accord Spencer v.

Specialty Foundry Prod. Inc., 953 F.3d 735, 740 (11th Cir. 2020) (“To determine

the ordinary meaning of an undefined statutory term, we often look to dictionary

definitions for guidance.”) (citation omitted). “Unsurprisingly, Merriam-Webster

offers an expansive definition of ‘law,’” and therefore, “the ordinary meaning of

‘law’ would seem to include the practices and interpretations of state officials

charged with executing or implementing a statute.” Roberts, 2020 WL 7396316, at

*9 (citation omitted). Moreover, the “purpose and design of the Brady Act support

this interpretation” because if “‘the law of the State’ refers only to statutory law,

then § 922(t)(3) would, in effect, allow states to feign compliance with the Brady

Act by enacting statutes that they had no intention of enforcing—and, according to

Plaintiffs, [ATF] would be powerless to intervene.” Id. “Congress could not have

intended such a helpless regime.” Id. (footnote omitted).

      Roberts thus supports ATF’s longstanding practice of looking beyond the

statute to state officials, rather than merely examining state statutory law divorced

from context. See Defs.’ MSJ at 21-22. 18 U.S.C. § 922(t)(3) directs ATF to what

“the law of the State provides,” without limiting that law to the face of the state


                                         15
       Case 5:20-cv-00632-LCB Document 35 Filed 02/08/21 Page 18 of 23




statute, as Plaintiffs insist. And although Plaintiffs have cited interpretations of

Section 922(t)(3) by other courts that looked to the text of state law, see Pls.’ Opp.

at 23 n.21, Plaintiffs provide no authority to suggest that ATF is forbidden from

considering Alabama officials’ interpretations of state law by examining their actual

practices. As explained previously, none of the cited cases involved a situation

where (as here) the practices of state officials differed dramatically from the plain

text of state law. Defs.’ MSJ at 22. Moreover, Plaintiffs’ reliance on Wyoming ex

rel. Crank v. United States, 2007 WL 9735116 (D. Wyo. May 8, 2007)—the sole

federal case they cite—“is not warranted.” Roberts, 2020 WL 7396316, at *9. As

the Roberts court explained, that case “did not consider or decide the interpretive

issue raised here, and to the extent that the opinion is persuasive, Wyoming

ultimately agreed with [ATF]: ‘If an applicant is ineligible to possess a firearm under

§ 922(g), then he cannot obtain a [concealed weapon] permit.’” Id. (quoting

Wyoming, 2007 WL 9735116, at *3).

      C.     ATF Reasonably Determined That Alabama State Law Does Not
             Actually Provide for Parity Between Types of Background Checks.

      As explained, based on extensive and widespread evidence that Alabama is

not providing for background checks commensurate with those performed by FFLs

at the point-of-sale, ATF reasonably concluded that Alabama CCPs are not issued

pursuant to a State law that “provides that such a permit is to be issued only after” a

NICS background check and IAQ verification. 18 U.S.C. § 922(t)(3); see Defs.’
                                          16
       Case 5:20-cv-00632-LCB Document 35 Filed 02/08/21 Page 19 of 23




MSJ at 23-25. In response, Plaintiffs do not attempt to cast serious doubt on ATF’s

empirical   conclusion;    instead,   as   in   Roberts,    “Plaintiffs   contend   that

§ 922(t)(3) looks only to the face of [the relevant state statute] and not to the way the

state statute is being administered.” Roberts, 2020 WL 7396316, at *8 (citation and

internal punctuation omitted); see Pls.’ Opp. at 21-24. But while ATF’s

interpretation of Section 922(t)(3) “is consistent with the text, design, and purpose

of the Brady Act, and is therefore persuasive,” Plaintiffs’ proposed interpretation “is

neither textually nor substantively sound.” Roberts, 2020 WL 7396316, at *8-9.

“Accordingly, the [2019] PSA was not issued ‘in excess of statutory jurisdiction,

authority, or limitations, or short of statutory right.” Id. at *10 (quoting 5 U.S.C.

§ 702(2)(C)).

      Additionally, Plaintiffs fail to advance their claims by relying on a

memorandum in the administrative record from ATF’s Chief Counsel to the

Department of Justice’s Office of Policy Development (“OPD Memo”). Pls.’ Opp.

at 25-26. The OPD Memo responded to a proposal “that ATF condition the

acceptance of permits as Brady alternatives on the existence of an appropriate permit

revocation mechanism under State law” by explaining that the proposed condition

lacked statutory authority. ATF000764. But ATF specifically distinguished this

proposed condition from the agency’s interpretation of Section 922(t)(3) to require

“parity between the background check required of permittees and the NICS check


                                           17
       Case 5:20-cv-00632-LCB Document 35 Filed 02/08/21 Page 20 of 23




undergone by other purchasers of firearms.” ATF000765. As explained, ATF’s

interpretation that “the ‘information available’ to State permit officials would

include a NICS check” is anchored in the statute’s allowance of permits as an

alternative if “the law of the State provides that such a permit is to be issued only

after an authorized government official has verified that the information available to

such official does not indicate that possession of a firearm by such other person

would be in violation of law.” Id.; see also ATF000752 (explaining that “[a]s of

November 30, 1998, ‘the information available to’ State officials will include

NICS”). Thus, far from casting doubt on the correctness of ATF’s interpretation of

Section 922(t)(3), the OPD Memo reinforces it by distinguishing that interpretation

from a proposal not grounded in the statutory text.

      D.     Plaintiffs Misplace Their Objections to the Alabama AG Letter.

      As previously explained, on July 22, 2019, ATF sent a letter to the Alabama

Attorney General (“2019 AG Letter”), see ATF000676-78, explaining that “the

continuing failure of some Alabama sheriffs to complete full NICS checks prior to

issuance of CCP permits creates an unacceptable risk to public safety.” See Defs.’

MSJ at 8-9. The letter instructed Alabama that it should undertake four corrective

measures to ensure that Alabama CCPs could once again be accepted as NICS

alternatives: (1) “ensure that CCP requirements are only issued . . . as required by

Ala. Code § 13A-11-75”; (2) complete NICS checks on persons “issued CCP permits


                                         18
        Case 5:20-cv-00632-LCB Document 35 Filed 02/08/21 Page 21 of 23




without a NICS check”; (3) revoke permits “issued to individuals found to be

prohibited” through those NICS checks; and (4) “take reasonable efforts to retrieve

all firearms” from prohibited persons. ATF000678.

       Defendants explained in their prior brief that Plaintiffs misplace their

objections to the 2019 AG Letter as exceeding ATF’s statutory authority. Defs.’

MSJ at 26-29. As a threshold matter, the 2019 AG Letter “is a separate document

that is not referenced nor included in the [2019] PSA.” Roberts, 2020 WL 7396316,

at *13. Plaintiffs never referenced the 2019 AG Letter in their complaint, see ECF

No. 1, and “[r]elief cannot be granted based on the letter when Plaintiffs have not

even pled that it constitutes a ‘final agency action’ reviewable under 5 U.S.C. § 706.”

Roberts, 2020 WL 7396316, at *13.

       In any event, “notwithstanding the absence of a challenge to the letter,

Plaintiffs’ allegations are wrong on the merits.” Id. “[T]he first corrective measure

is just a restatement of the statutory requirements under § 922(t)(3),” and the “other

three requirements pertain to ‘curing’ [permits] that were previously issued outside

the scope of § 922(t)(3).” Id.8 It is “well within [ATF’s] discretion to ensure that


8
  The first three items in the letter at issue in Roberts are substantively indistinguishable from the
first three items in the 2019 AG Letter. Compare Roberts, 2020 WL 7396316, at *13, with
ATF000678. The fourth item in the Roberts letter stated: “Should you determine that an individual
is in possession of a firearm in violation of Federal, but not State law, those cases should
immediately be referred to the local ATF field office.” See 2020 WL 7396316, at *13. Though
here, the 2019 AG Letter instead specified that the State “take reasonable efforts to retrieve all
firearms” from prohibited persons, this item is also “well within ATF’s discretion to ensure that

                                                 19
        Case 5:20-cv-00632-LCB Document 35 Filed 02/08/21 Page 22 of 23




such [permits] are not possessed by prohibited persons before qualifying them as

valid Brady alternates.” Id. Indeed, the agency “has long stated that ‘if a State d[oes]

not disqualify all individuals prohibited under Federal law, the permits issued by that

State w[ill] not be accepted as alternatives under the permanent provisions of the

Brady law.’” Id. (quoting ATF000752). Thus, these corrective measures are

consistent with the statute and with principles of federalism. 9

                                       CONCLUSION

       For the reasons stated above and in Defendants’ opening brief, the Court

should dismiss this case or enter summary judgment for Defendants.

Dated: February 8, 2021                       Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              LESLEY FARBY
                                              Assistant Branch Director


                                               /s/ Daniel Riess
                                              DANIEL RIESS (Texas Bar No. 24037359)
                                              Trial Attorney
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street, N.W.
                                              Washington, D.C. 20005
                                              Tel: (202) 353-3098

such [permits] are not possessed by prohibited persons before qualifying them as valid Brady
alternates.” Id.
9
 For the same reasons, the 2019 PSA is interpretive rather than legislative in nature, and therefore
notice-and-comment rulemaking was not required. See Defs.’ MSJ at 28.
                                                20
Case 5:20-cv-00632-LCB Document 35 Filed 02/08/21 Page 23 of 23




                            Fax: (202) 616-8460
                            Daniel.Riess@usdoj.gov

                            Sarah C. Blutter
                            Assistant United States Attorney
                            1801 4th Avenue North
                            Birmingham, Alabama 35203
                            (205) 244-2119
                            Sarah.Blutter@usdoj.gov
                            Attorneys for Defendants




                              21
